July 6, 1917. The opinion of the Court was delivered by
This is an action for injunction. A temporary restraining order was issued by his Honor, Judge Mauldin, and a rule to show cause as issued by him returnable at his chambers at Lancaster, S.C. The defendants demurred to the complaint. The matter was heard by his Honor at chambers, who filed an order sustaining the demurrer refusing the temporary *Page 404 
order of injunction and dismissing the complaint. All of this was done by his Honor at chambers. From this order plaintiffs appeal.
Exceptions raise the point, among others, that the Court had no jurisdiction at chambers to dismiss the complaint. The only matter properly before his Honor for a determination at chambers was the question of granting a temporary restraining order in the cause until the cause could be heard on its merits. This his Honor could do or refuse to do in the exercise of the discretion vested in him by law.
In the hearing of this question of granting or refusing the temporary order of injunction the Judge can inquire into the merits of the cause sufficiently to say what his discretion should be whether to refuse or grant the motion before him. He cannot try the case on its merits and dismiss the complaint at chambers. The only matter that his Honor should have heard and determined in the matter before him was whether he would grant or refuse the application for the temporary injunction. He had no right at chambers to sustain the demurrer and dismiss the complaint. This would be a final order given at chambers, and a judgment in the case which cannot be done at chambers. The exceptions raising this question are sustained. The others are not considered.
Order appealed from reversed.